                                                                                FILED IN THE
1                                                                           U.S. DISTRICT COURT
                                                                      EASTERN DISTRICT OF WASHINGTON



2                                                                      Oct 09, 2018
                                                                           SEAN F. MCAVOY, CLERK

3

4

5                          UNITED STATES DISTRICT COURT

6                       EASTERN DISTRICT OF WASHINGTON

7    UNITED STATES OF AMERICA,                      No. 1:18-CR-02037-SMJ-1

8                        Plaintiff,                 ORDER GRANTING
                                                    DEFENDANT’S MOTION TO
9    vs.                                            MODIFY CONDITIONS OF
                                                    RELEASE
10   LORENZO ELIAS MENDEZ,
                                                    ECF No. 54
11                       Defendant.

12
           On Tuesday, October 9, 2018, Defendant appeared for a hearing on
13
     Defendant’s Motion to Modify Conditions of Release. Defendant appeared with
14
     his attorney Kenneth Therrien. Assistant United States Attorney Laurel Holland
15
     represented the United States.
16
           The Court has considered the counsels’ arguments and evaluated the four
17
     factors outlined in 18 U.S.C. § 3142(g) to decide whether there were conditions
18
     of release that would reasonably assure Defendant’s appearance in court and the
19
     safety of the community: (1) the nature and circumstances of the offense; (2) the
20
     weight of evidence against Defendant; (3) the history and characteristics of
21

22   ORDER - 1
1    Defendant; and (4) the nature and seriousness of the danger Defendant would

2    present to the community if released. The Court finds that these factors, as set

3    forth orally by the Court, weigh in favor of modifying Defendant’s previously

4    imposed conditions of release.

5          IT IS HEREBY ORDERED:

6       1. The Motion to Modify Conditions of Release (ECF No. 54) is GRANTED

7          in part.

8       2. Defendant’s previously imposed conditions of release (ECF No. 28, 36)

9          shall be MODIFIED so that Special Condition of Release Number 2 reads

10         as follows:

11                Defendant shall participate in a program of active GPS monitoring.

12                Defendant shall wear, at all times, a GPS device under the

13                supervision of U.S. Probation. In the event Defendant does not

14                respond to GPS monitoring or cannot be found, the U.S. Probation

15                Office shall forthwith notify the United States Marshals’ Service,

16                who shall immediately find, arrest and detain Defendant.

17                Defendant shall pay all or part of the cost of the program based

18                upon ability to pay as determined by the U.S. Probation Office.

19                Defendant shall be restricted to his approved residence every day

20                from 9:00 PM to 6:00 AM unless preapproved by the Probation

21

22   ORDER - 2
1                Office.

2      DATED October 9, 2018.

3                               s/Mary K. Dimke
                                MARY K. DIMKE
4                      UNITED STATES MAGISTRATE JUDGE

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22   ORDER - 3
